
	
		I
		111th CONGRESS
		2d Session
		H. R. 6120
		IN THE HOUSE OF REPRESENTATIVES
		
			September 14, 2010
			Mr. Pastor of Arizona
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure, and in addition to the Committee on
			 Financial Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To direct the Secretary of Commerce to establish a
		  technology deployment and early-stage business investment grant program, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Technology Deployment and Early-Stage Business Investment
			 Act of 2010.
		2.Technology
			 deployment and early-stage business investment grant program
			(a)EstablishmentNot later than 60 days after the date of
			 enactment of this Act, the Secretary of Commerce shall establish a technology
			 deployment and early-stage business investment grant program (in this section
			 referred to as the program) to support the development of
			 early-stage businesses in targeted industries.
			(b)Grant
			 authority
				(1)In
			 generalIn carrying out the program, the Secretary is authorized
			 to make grants to covered business accelerators.
				(2)Grant
			 amounts
					(A)Non-Federal
			 capital limitationA grant
			 made to a covered business accelerator under the program may not be in an
			 amount that exceeds the amount of the accelerator’s capital that—
						(i)is
			 not from a Federal source; and
						(ii)is
			 available for investment and business assistance services on or before the date
			 on which a grant is drawn upon.
						(B)Aggregate amount
			 limitationThe aggregate
			 amount of all grants made to a covered business accelerator under the program
			 may not exceed $5,000,000.
					(c)Grant award
			 processIn making a grant
			 under the program, the Secretary shall commit a grant amount to a covered
			 business accelerator and the amount of each such commitment shall remain
			 available to be drawn upon by the accelerator during the 5-year period
			 beginning on the date on which each such commitment is first drawn upon.
			(d)Use of
			 grant
				(1)In
			 generalA grant made under
			 the program may be used by a covered business accelerator for the
			 following:
					(A)Making an
			 investment in an early-stage business in a targeted industry.
					(B)Providing
			 training, counseling, and other assistance to an early-stage business in a
			 targeted industry to support the development of the business.
					(C)Making investments in and providing support
			 to an early-stage business in a targeted industry to assist the business with
			 proof of concept activities that accelerate the deployment and
			 commercialization of technology.
					(D)Providing
			 purchased services to an early-stage business in a targeted industry.
					(E)Conducting due
			 diligence activities.
					(F)Meeting
			 operational expenses.
					(2)Limitations
					(A)Proof of concept
			 activitiesNot more than 40
			 percent of the amount of a grant made to a covered business accelerator under
			 the program may be used by the accelerator to provide assistance for proof of
			 concept activities.
					(B)Purchased
			 servicesNot more than 20
			 percent of the amount of a grant made to a covered business accelerator under
			 the program may be used by the accelerator to provide purchased services to an
			 early-stage business in a targeted industry.
					(C)Due diligence
			 activitiesNot more than 10
			 percent of the amount of a grant made to a covered business accelerator under
			 the program may be used by the accelerator to conduct due diligence
			 activities.
					(D)Operational
			 expensesNot more than 20
			 percent of the amount of a grant made to a covered business accelerator under
			 the program may be used by the accelerator to meet operational expenses.
					(3)Designation of
			 grant usesIn the application of a covered business accelerator
			 for a grant under the program, the accelerator shall notify the Secretary of
			 the percentage of the grant amount that will be used for each of the activities
			 described in subparagraphs (A) through (F) of paragraph (1) and provide a
			 detailed description of the activities to be undertaken.
				(e)Grant
			 conditions
				(1)Fund
			 ManagerAs a condition of
			 receiving a grant under the program, a covered business accelerator shall
			 designate an individual as the fund manager for the grant amount and that
			 individual shall administer and be responsible to the Secretary for information
			 with respect to the grant amounts received.
				(2)Investment
			 reviewAs a condition of
			 receiving a grant under the program, a covered business accelerator shall
			 establish an investment evaluation process that involves not fewer than 5
			 individuals (3 of whom may not be employed by or related to the accelerator or
			 an affiliate of the accelerator) who shall—
					(A)review proposals
			 for and advise the accelerator on the use of grant funds;
					(B)provide letters of
			 support and reference to the Secretary with respect to proposals for the use of
			 grant funds by the accelerator; and
					(C)submit periodic
			 reports to the Secretary on the results of activities carried out with grant
			 funds.
					(3)CollaboratorAs a condition of receiving a grant under
			 the program, a covered business accelerator shall assign to each early-stage
			 business in a targeted industry that is assisted with grant amounts a
			 collaborator that shall be an individual or organization not otherwise employed
			 by or related to the accelerator or an affiliate of the accelerator and that
			 shall assist the accelerator in providing support to the business.
				(f)Federal share of
			 activitiesThe Federal share of the cost of an activity carried
			 out by a covered business accelerator with the assistance of a grant under the
			 program shall not exceed 75 percent.
			(g)Monitoring and
			 evaluation
				(1)In
			 generalThe Secretary shall
			 assess the effectiveness of covered business accelerators that receive a grant
			 under the program.
				(2)Data from
			 acceleratorsNot later than one year after the date of receiving
			 a grant under the program, a covered business accelerator shall provide to the
			 Secretary information on the activities of the accelerator and the businesses
			 assisted under the grant, including—
					(A)the number of
			 technologies that the businesses have moved from proof of concept activities to
			 commercialization;
					(B)the number of jobs
			 created by the businesses;
					(C)the amount of taxes paid by the businesses
			 and the employees of the businesses;
					(D)the amount of
			 private investment the businesses have received; and
					(E)other data that,
			 as determined by the Secretary, may be used to measure the value of assistance
			 under the program.
					(h)Authorization of
			 appropriations
				(1)In
			 generalThere is authorized to be appropriated to carry out the
			 program—
					(A)$250,000,000 for
			 the first full fiscal year beginning after the date of enactment of this Act;
			 and
					(B)such sums as may
			 be necessary for subsequent fiscal years.
					(2)Prohibition on
			 earmarksNone of the funds appropriated for the program may be
			 used for a congressional earmark as defined in clause 9(e) of rule XXI of the
			 Rules of the House of Representatives.
				(i)DefinitionsIn
			 this Act, the following definitions apply:
				(1)Covered business
			 acceleratorThe term
			 covered business accelerator means a public or private
			 not-for-profit organization, including an academic institution, that—
					(A)operates a program providing assistance to
			 early-stage businesses in targeted industries to support the development of
			 those businesses, including assistance with proof of concept activities to
			 accelerate the deployment and commercialization of technology;
					(B)has a physical location and on-site
			 management for the program described under subparagraph (A); and
					(C)has procedures for
			 selecting businesses for and graduating businesses from the program described
			 under subparagraph (A).
					(2)Due diligence
			 activitiesThe term due
			 diligence activities means activities undertaken to analyze and assess
			 the desirability, value, and potential of an opportunity to provide assistance
			 to an early-stage business in a targeted industry, including activities to
			 analyze and assess the technology deployment and market potential of the
			 business.
				(3)Early-stage
			 business in a targeted industryThe term early-stage business in a
			 targeted industry means a small business concern that—
					(A)is domiciled in a
			 State;
					(B)has not generated gross annual revenues
			 exceeding $5,000,000 in any of the previous 3 years; and
					(C)is engaged
			 primarily in researching, developing, manufacturing, producing, or bringing to
			 market goods or services with respect to any of the following business
			 sectors:
						(i)Agricultural
			 technology.
						(ii)Energy
			 technology.
						(iii)Environmental
			 technology.
						(iv)Life science
			 technology.
						(v)Biotechnology.
						(vi)Information
			 technology.
						(vii)Digital
			 media.
						(viii)Clean
			 technology.
						(ix)Defense
			 technology.
						(x)Photonics
			 technology.
						(xi)Electronic
			 technology.
						(xii)Semiconductor
			 technology.
						(xiii)Material
			 science technology.
						(xiv)Aerospace.
						(xv)Communications.
						(xvi)Transportation.
						(4)Operational
			 expensesThe term operational expenses means the
			 costs of operating a covered business accelerator, including overhead and
			 management expenses.
				(5)Proof of concept
			 activitiesThe term proof of concept activities
			 means activities carried out to validate and confirm the commercial viability
			 of a technology, including the generation of data, prototypes, and pilot trials
			 with respect to the technology.
				(6)Purchased
			 servicesThe term
			 purchased services means any training, counseling, or other
			 assistance provided to an early-stage business in a targeted industry that is
			 provided by a covered business accelerator through an agreement with another
			 entity, and not by the accelerator directly.
				(7)SecretaryThe terms Secretary and
			 Secretary of Commerce mean the Secretary of Commerce acting
			 through the Assistant Secretary of Commerce for Economic Development.
				(8)Small business
			 concernThe term small business concern has the
			 meaning given that term in section 3 of the Small Business Act (15 U.S.C.
			 632).
				
